DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 4/26/21.  At this point claims 1-4, 9-11, 14, and 16-17, and 20-21, and 24-26 have been amended and claims 27-32 have been added. Thus, claims 1-4, 9-11, 14, and 16-17, and 20-21, and 24-32 are pending in the instant application.
	The instant application having Application No.  16/592,500 has a total of 21 claims pending in the application, there are 3 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.

   1.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments (see pages 10-11) and amendments with respect to claims 1-4, 9-11, 14, and 16-17, and 20-21, and 24-32 have been considered and are persuasive.  Particularly, the Examiner notes the argument pertaining to the limitations of “operate the memory device in a second mode ... in response to: the read command being in a second format; a previously received pre-fetch command from the host device, the previously received pre-fetch command including a length of a parameter list; and a previously received parameter list message including the parameter list, the previously received parameter list message including identifiers of the plurality of second locations” has differentiated the prior art of record and the claimed invention.  

2.   ALLOWABLE SUBJECT MATTER
Claims 1-4, 9-11, 14, and 16-17, and 20-21, and 24-32 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Independent claims 1, 10, and 20 recites the limitations (or similar thereof) of:
“operate the memory device in a second mode to perform a read operation of a second number of bytes of data, including reading data at the first location and a plurality of second locations of the flash memory cells identified by a plurality of second location identifiers, the second number of bytes of data greater than the first number of bytes of data, the memory device operated in the second mode in response to:
the read command being in a second format; 
a previously received pre-fetch command from the host device, the previously received pre -fetch command including a length of a parameter list; and 
a previously received parameter list message including the parameter list, the previously received parameter list message including identifiers of the plurality of second locations”.  

The limitations above are not taught or rendered obvious, particularly in combination with the other limitations with the claims, by the prior art of record.  Sander teaches a stride detect table and a confidence counter, and based on the stride detect table and confidence counter changing how aggressive the prefetching can be, but does .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   3.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
Claims 1-4, 9-11, 14, and 16-17, and 20-21, and 24-32 are allowable as noted above.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137